[DO NOT PUBLISH]


            IN THE UNITED STATES COURT OF APPEALS
                                                                  FILED
                   FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                     ________________________ ELEVENTH CIRCUIT
                                                           Sept. 29, 2009
                            No. 08-16018                 THOMAS K. KAHN
                        Non-Argument Calendar                 CLERK
                      ________________________

               D. C. Docket No. 08-00221-CR-T-23-MAP


UNITED STATES OF AMERICA,

                                                              Plaintiff-Appellee,

                                 versus

JANIER QUINTERO RENDON,

                                                        Defendant-Appellant.


                      ________________________

               Appeal from the United States District Court
                   for the Middle District of Florida
                    _________________________

                          (September 29, 2009)

Before EDMONDSON, MARCUS and ANDERSON, Circuit Judges.
PER CURIAM:

      Defendant-Appellant Janier Quintero Rendon appeals his 135-month

sentence imposed after he pleaded guilty to conspiracy to possess with intent to

distribute five kilograms or more of cocaine while aboard a vessel subject to the

jurisdiction of the United States, in violation of 46 U.S.C. § 70506(b) and 21

U.S.C. § 960(b)(1)(B)(ii). No reversible error has been shown; we affirm.

      Rendon was apprehended while aboard a vessel carrying 57 bales (1140

kilograms) of cocaine. Also aboard the vessel were seven other crew members,

one of whom identified himself as the captain. With the possible exception of the

captain, all crew members were simple laborers, played essentially the same role in

the endeavor, and were of equal culpability. Rendon argues that he had no

ownership interest in the vessel, played no organizational or leadership role in the

offense, and used no special skills or specialized knowledge. In short, Rendon

characterizes himself as a member of an impoverished crew; a mere courier.

According to Rendon, he was less culpable than other persons -- albeit not aboard

the boat when it was interdicted by the Coast Guard -- who had an ownership

interest in the drugs or vessel or a more direct relationship with the drug

manufacturers, wholesalers and financiers.

      Rendon asserts that the sentence imposed is procedurally unreasonable



                                           2
because no minor role reduction adjustment was granted pursuant to U.S.S.G. §§

3B1.2 and 2D1.1(a)(3);* he asserts that the sentence is substantively unreasonable

because the district court erred in its consideration of the factors set out in 18

U.S.C. § 3553(a)(1).

       To craft a reasonable sentence, a district court must first calculate correctly

the guideline range and must next consider the factors listed in 18 U.S.C. §

3553(a). United States v. Talley, 431 F.3d 784, 786 (11th Cir. 2005). If no

procedural infirmity is shown, the substantive reasonableness of a sentence is

reviewed under a deferential abuse-of-discretion standard. Gall v. United States,

128 S.Ct. 586, 597 (2007). We review a district court’s assessment of a defendant’s

role in the offense for clear error, United States v. De Varon, 175 F.3d 930, 937

(11th Cir. 1999); and the district court enjoys “considerable discretion in making

this fact-intensive determination.” Id. at 946. The defendant bears the burden of

establishing his role by a preponderance of the evidence. Id. at 939.

       In De Varon, we set out two elements that are to inform the sentencing

court’s role-in-an-offense determination: (1) the defendant’s role in the relevant

conduct for which he has been held accountable, and (2) the defendant’s role as


       *
       The Government argues that Rendon failed in district court to request a mitigating role
adjustment and that, therefore, this challenge on appeal is subject to plain error review. Because
we conclude no error -- plain or otherwise -- has been shown, we need not determine whether
Rendon preserved properly this issue for review.

                                                3
compared to that of other participants in this relevant conduct. Id. at 940. About

the first element, De Varon explains that “[o]nly if the defendant can establish that

[he] played a relatively minor role in the conduct for which [he] has already been

held accountable -- not a minor role in any larger criminal conspiracy -- should the

district court grant a downward adjustment for minor role in the offense.” Id. at

944. About the second element, De Varon counsels that this relative culpability

includes “only those participants who were involved in the relevant conduct

attributed to the defendant. The conduct of participants in any larger criminal

conspiracy is irrelevant.” Id. The first element is the more important and, in many

cases, may end the inquiry. See id. at 945.

      Rendon failed to carry his burden in support of a role reduction; no clear

error has been shown. Rendon’s sentence was based only on the relevant conduct

for which he was held accountable: the 57 bales of cocaine seized from the drug

smuggling boat. Rendon was one of only eight persons on a boat carrying a very

large cocaine shipment; his role was similar to that of the other crew members,

except for the captain. Rendon seeks to have his culpability assessed against that

of unknown persons in the upper echelons of the conspiracy; he fails to show that

he was “less culpable than most other participants in [his] relevant conduct.” Id. at

944 (emphasis in original). The district court committed no procedural error in



                                          4
calculating Rendon’s guidelines range.

      Rendon’s claim of substantive unreasonableness also is without merit.

According to Rendon, the district court erred in its consideration of the section

3553(a) factors, especially Rendon’s clean prior criminal history, his family’s

dependence upon him, and the extensive assistance he offered the Government at

some risk to his own and his family’s safety. But Rendon’s within-guidelines 135-

month sentence is at the low end of the 135 to 168-month guidelines range. Our

ordinary expectation is that a sentence that falls within the guidelines is reasonable;

the party challenging sentence bears the burden of establishing unreasonableness in

the light of the record and the section 3553(a) factors. United States v. Talley, 431

F.3d 784, 788 (11th Cir. 2005).

      The sentencing court stated expressly that it had considered the section

3553(a) factors in crafting a sentence that was sufficient but not greater than

necessary to satisfy the statutory purposes of sentencing. The seriousness of the

offense, the enormous quantity of drugs involved, the danger involved to the

perpetrators and enforcement personnel, and the sentences meted out to others in

similar cases were cited in support of the district court’s decision. In the light of

the record and the section 3553(a) factors, Rendon fails to show unreasonableness.




                                            5
The sentence imposed -- at the low end of the guidelines range and well below the

statutory maximum of life imprisonment -- was substantively reasonable.

      AFFIRMED.




                                         6